Citation Nr: 0814117	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-22 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for low back 
sprain with central disc protrusion, rated as 10 percent 
disabling as of February 8, 2002, and as 20 percent disabling 
as of April 12, 2004.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to 
February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and assigned a 10 percent disability 
rating for a lumbar spine disability, effective February 8, 
2002.  

An October 2005 rating decision increased the rating for a 
lumbar spine disability, from 10 to 20 percent disabling, 
effective April 12, 2004.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the period of February 8, 2002, to April 12, 2004, 
the veteran's lumbar spine disability was manifested by no 
more than slight lumbosacral strain or limitation of motion 
of the thoracolumbar spine, and no more than slight 
intervertebral disc syndrome, with no incapacitating episodes 
during the past 12 months.  Ankylosis has not been shown.  

2.  For the period since April 12, 2004, the veteran's lumbar 
spine disability has been manifested by no more than moderate 
lumbosacral strain or limitation of motion of the 
thoracolumbar spine, and no more than moderate intervertebral 
disc syndrome, with no incapacitating episodes during the 
past 12 months.  Forward flexion exceeded 30 degrees and 
ankylosis has not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
lumbar spine disability have not been met for the period of 
February 8, 2002, to April 12, 2004; the criteria for a 
rating in excess of 20 percent for a lumbar spine disability 
have not been met since April 12, 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5292, 5293, 5295 (2002 and 2003), 5003, 
5236, 5237, 5239, 5242, 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).


I.  Entitlement to a rating in excess of 10 percent prior to 
April 12, 2004

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  


Prior to September 26, 2003, the veteran's low back 
disability was evaluated pursuant to DCs 5293-5295.  

DC 5295 addresses for lumbosacral strain.  Prior to September 
26, 2003, a 10 percent rating was warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating was warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating was 
warranted for lumbosacral strain that was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space; a 
40 percent evaluation was also warranted when only some of 
these symptoms were present if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 
(2002).   

The Board has reviewed the evidence of record and finds no 
support for a rating in excess of 10 percent under DC 5295.  
Again, a higher rating of 20 percent is not warranted unless 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71a, DC 5295 (2002).  

In this case, there is no evidence of more than slight low 
back strain.  Furthermore, while a private April 2002 
treatment report indicates back spasm, the overall weight of 
the evidence does not lead the Board to conclude that the 
veteran's disability picture is more nearly approximated by 
the next-higher 20 percent evaluation during the period in 
question.  For example, VA examination in November 2001 
showed no abnormal scoliosis, lordosis, or kyphosis.  The 
veteran had no gait or posture abnormalities.  Thus, the old 
schedular criteria of DC 5295 in effect prior to September 
26, 2003, may not serve as a basis for an increased rating 
here.  

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Indeed, complaints of pain, as 
reflected in the clinical records, are noted, but such pain 
has not been shown to have resulted in additional functional 
limitation such that the veteran's disability picture is 
analogous to the criteria for a 20 percent rating under DC 
5295.  

The Board has also considered whether the schedular criteria 
of DC 5292, as in effect prior to September 26, 2003, may 
serve as a basis for a higher rating here.  
That diagnostic code provides a 10 percent rating for slight 
limitation of motion of the lumbar spine.  In order to be 
entitlement to the next-higher 20 percent rating, the 
evidence must demonstrate moderate limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2002).  

In the present case, there is no support for a rating in 
excess of 10 percent under DC 5292 during the period in 
question.  Indeed, VA examination in November 2001 showed 
that the veteran had 80 degrees forward flexion, 10 degrees 
extension, 15 degrees right lateral flexion, and 12 degrees 
left lateral flexion.  The examiner noted slight tenderness 
on deep pressure over the lower lumbar spine and tenderness 
over the paraspinal musculature.  There was no abnormal 
scoliosis, lordosis, or kyphosis, and his posture and gait 
had no abnormalities.  A subsequent private treatment record 
dated in April 2002 medical report included range of motion 
findings showing that the veteran had 50 degrees flexion, 25 
degrees extension, 45 degrees right lateral flexion, 25 
degrees left lateral flexion, 20 degrees right rotation, and 
30 degrees left rotation.    

Again, in evaluating musculoskeletal disabilities, the Board 
must also consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
VA examiner in November 2001 
noted slight tenderness on deep pressure over the lower 
lumbar spine and tenderness over the paraspinal musculature.  
Moreover, the clinical evidence, including a private 
treatment report dated in April 2002, reflected continued 
complaints of low back pain.  However, such pain has not been 
shown to have resulted in additional functional limitation 
such that the veteran's disability picture is analogous to 
the criteria for a 20 percent rating for moderate limitation 
of motion under DC 5292.  
Thus, the old schedular criteria of DC 5292 cannot serve as a 
basis for an increased rating in this case.    

The Board has further considered whether a rating in excess 
of 10 percent is warranted during the period in question 
based on the provisions of DC 5293.  Prior to September 23, 
2002, DC 5293 afford a 10 percent rating for mild 
intervertebral disc syndrome.  In order to be entitled to the 
next-higher 20 percent evaluation, the evidence must show 
intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  A 40 percent evaluation 
is for application in the case of severe impairment with 
recurring attacks, with intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 20 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 26, 2003.  Indeed, VA 
examination in November 2001 showed negative straight leg 
raise.  The patellar and Achilles deep tendon reflexes were 
equal and normal, and no sensory deficit was noted. 

It is acknowledged that a March 2002 private treatment 
report, while noting spasm and positive bilateral leg 
lowering, showed normal reflexes.  No other evidence during 
the period in question reveals more than mild neurologic 
symptomatology such as to warrant an increased rating under 
DC 5293.

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during the last 12 
months.  To be entitled to the next-higher 20 percent rating, 
the evidence must reveal incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 2 weeks during a previous 12-month 
period.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first consider the chronic orthopedic 
manifestations of the veteran's low back disability.  As 
previously discussed, the evidence warrants no more than a 10 
percent rating under DCs 5292 and 5295, even when considering 
additional functional limitation.  There are no other 
relevant diagnostic codes under which to evaluate the 
orthopedic manifestations of the veteran's lumbar disability.  
Indeed, as there is no showing of ankylosis or vertebral 
fracture, DCs 5285, 5286, and 5289 do not apply.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  

In the present case, the veteran's neurological complaints 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

On VA examination in November 2001 and at an April 2002 
private treatment session, the veteran complained of low back 
pain which radiated to the right anterior thigh and knee 
along with a pulsating numbness and tingling sensation.  
Although neurological examination revealed normal patellar 
and Achilles deep tendon reflexes and no sensory deficit and 
a November 2002 MRI found no nerve root impingement within 
the neural canals, the veteran was diagnosed with right sided 
sciatica.  While the veteran has complained of sensory 
abnormalities related to his lumbar spine 
disability, including pain that radiated into both legs and 
numbness and tingling in the right leg, the objective medical 
evidence does not support a conclusion that the veteran has 
radiculopathy or any other neurological symptoms amounting to 
any incomplete paralysis of any nerves.  Thus, the evidence 
does not support any additional rating for neurological 
impairment.  Therefore, the question of whether separate 
ratings for orthopedic and neurologic manifestations of a low 
back disability is more beneficial to the veteran than one 
single rating becomes moot.  Accordingly, the single, 10 
percent rating for a low back disability remains in effect 
throughout the period in question.  

Effective September 26, 2003, the diagnostic criteria 
pertinent to spinal disabilities in general were revised.  
Under these relevant provisions, a 10 percent evaluation 
where there is forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees, or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees, or 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  

In order to be entitled to the next-higher 20 percent 
evaluation under the general rating formula, the evidence 
must demonstrate forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2007).  

As previously discussed, VA examination in November 2001 
showed that the veteran had 80 degrees forward flexion.  A 
subsequent private treatment record dated in April 2002 
medical report included range of motion findings showing that 
the veteran had 50 degrees flexion.  On both occasions, his 
combined thoracolumbar range of motion exceeded 60 degrees.  
Moreover, there was no demonstration of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  

Based on the foregoing, the criteria for a 20 percent 
evaluation under the general rating formula have not been met 
during the period in question.  Moreover, as previously 
noted, the evidence does not establish additional functional 
limitation due to factors such as pain and weakness such as 
to enable a conclusion that the veteran's disability picture 
is most nearly approximated by the higher rating.  

In sum, then, there is no basis for a rating in excess of 10 
percent for the veteran's low back disability prior to April 
12, 2004.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).



II.  Entitlement to a rating in excess of 20 percent from 
April 12, 2004

Effective April 12, 2004, the veteran is assigned a 20 
percent evaluation for his low back disability.  

In order to be entitled to the next-higher 40 percent 
evaluation under the general rating formula, the evidence 
must show forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.

On VA examination in October 2007, the veteran was found to 
have normal posture and antalgic gait.  He had a one-prong 
cane due to his compartment syndrome and femur fracture on 
the right lower extremity.  There was slight congenital 
scoliosis to the lumbar spine, but there was no exaggerated 
kyphosis or lordosis.  There was no evidence of atrophy, 
hypertrophy, or palpable spasms or tenderness related to the 
back.  Range of motion testing revealed 70 degrees forward 
flexion, 20 degrees extension, 20 degrees left lateral 
flexion, 30 degrees right lateral flexion, and 45 degrees 
lateral rotation bilaterally.  All ranges of motion were 
limited by discomfort.  Additional limitation due to flare-
ups was unable to be determined without resorting to mere 
speculation, but there was no discomfort or difficulty with 
the range of motion testing as well as no effusion, edema, 
erythema, tenderness, palpable deformities, or instability.  

VA and private medical records dated from April 2004 to 
January 2007 reflect that the veteran received intermittent 
treatment for chronic low back pain that he described as a 
constant, dull, aching with intermittent sharp pain radiating 
down his legs.  In an April 2004 VA medical report, the 
veteran complained of having difficulty keeping balance when 
his back pain was very severe.  He reported that the pain was 
a 7-8 out of 10.  Range of motion testing revealed 60 degrees 
flexion, 20 degrees extension, 20 degrees lateral flexion 
bilaterally, and 15 degrees lateral rotation bilaterally.   

The pertinent evidence during the period in question, as 
detailed immediately above, does not satisfy the criteria for 
a 40 percent evaluation under the general rating formula.  
Indeed, the veteran's forward flexion exceeded 30 degrees, 
and there was no showing of favorable ankylosis of the entire 
thoracolumbar spine.  Moreover, the evidence does not 
demonstrate additional functional limitation of motion such 
as to find that the veteran's disability picture is 
consistent with the next-higher 40 percent rating.  
Additionally, even when considering such additional 
limitation of function, the evidence does not demonstrate 
severe limitation of motion such as to justify a 40 percent 
rating under the pre-amended DC 5292.  
Indeed, the VA and private medical records reflect only 
moderate pain.  

In sum, there is no basis for a rating in excess of 20 
percent for the veteran's low back disability from April 12, 
2004.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

III.  Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


IV.  Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the veteran filed his claim of entitlement to 
service connection for a lumbar spine disability in August 
2001.  The initial decision issued in November 2001 granted 
service connection for a lumbar spine disability and assigned 
an initial 10 percent disability rating, effective February 
8, 2002.  The veteran thereafter appealed with respect to the 
initially assigned disability rating.  The Board notes that 
initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  

Here, the RO sent correspondence in April 2006; rating 
decisions in November 2001 and October 2005; a statement of 
the case in March 2004; and a supplemental statement of the 
case in October 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent from February 8, 2002, to 
April 12, 2004, and a rating in excess of 20 percent since 
April 12, 2004, for a lumbar spine disability are denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


